[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.]
This appeal arises out of the same controversy as Gais,et al., Executors v. Drew, Adm., filed this term. In the action for distribution of the assets of Gais Realty Corporation, one of the lots alleged to be part of the assets of the corporation was dismissed from the lis pendens and freed from all claims of Gais Realty Corporation, on the grounds "that the plaintiff and the intervenor have failed to meet the burden of proving that the title to said Lot 26 of Tangier Estates is in fact in the Gais Realty Corporation; * * *."
In an amendment to the original bill of complaint it is alleged "that said conveyance of said Lot 26, Tangier Estates by said Gais Realty Corporation to H. M. Gais, Inc., was, is and has since its transfer been void, frustrate and of non-effect for the reason that said conveyance was made without consideration therefor and for the purpose of the wrongful dissipation of the assets of the said Gais Realty Corporation, and for the purpose of hindering the plaintiff in the assertion of his rights as a stockholder of the said Gais Realty Corporation, and for the purpose of defrauding your plaintiff of his proper distribution of the dividends thereon."
The evidence of the transaction as presented by the record is sufficient to support the findings of the trial court and the final decree appealed from is — *Page 143 
Affirmed.
WHITFIELD, P. J., and BROWN and CHAPMAN, J. J., concur.
TERRELL, C. J., concurs in opinion and judgment.
Justices BUFORD and THOMAS not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.